DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, Aluminum Alloy 7075 in the reply filed on 10/8/20 is acknowledged.  Claim 13 is withdrawn from consideration as it is directed entirely to non-elected species.  Claims 1-12 and 14-30 are examined herein to the extent they read on the elected species.

Claim Interpretation
The term "substantially crack free" in claims 1, 15, 26, is defined in the specification at [0096]. 
The term “substantially free of porous defects” in claim 28 is defined in the specification at [0098]. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant specification does not enable one of skill in the art to select a grain refining element (selected from the list in claim 16, see also 112(b) rejection below) that is atomic density-matched to within ±25% compared to an alloy of said aluminum, and at least one strengthening element, as claimed. In spite of searching different references for this information and calculation, the examiner was unable to determine how one would define the term “atomic density”.  Without knowing what this term means with respect to the alloy itself and the strengthening element, the specification fails to enable one to choose an appropriate grain-refining element from among those listed in the broad Markush group of the independent claim. Appropriate correction/explanation is required.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1-12 and 14-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “an element” in independent claims 1 and 16 is used by the claim to refer to both elements (Zr, Ta, Nb, Ti) and compounds (i.e. oxides, nitrides, hydrides, carbides, borides, or aluminides) wherein the accepted meaning of “an element” does not include compounds. Therefore, it is unclear if “grain-refining nanoparticles” can comprise an element (selected from Zr, Ta, Nb, Ti) and/or a compound (selected from oxides, nitrides, hydrides, carbides, or aluminides) or just an element. Dependent claims 10, 11, 18, 20-22 also refer to “grain-refining element”. Appropriate correction is required. Claims dependent on the above rejected claims are likewise rejected under this statute.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

11.	Claims 1-12, 14-17, 19, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 2015/0337423) in view of teaching reference “ASM Handbook Vol. 2B” pp. 432-438.
Martin teaches an aluminum alloy 7075 with added Zr hydride nanoparticles (Fig. 4, [0034]) which overlaps the claimed alloying ranges of Cu, Mg, Zn, Si, Cr, and Al (claims 1-4, 9-12, see teaching reference “ASM Handbook Vol. 2B” Table 1 for alloying ranges of 7075). The Zr hydride nanoparticles taught by Martin are 10-500nm, and are dispersed on the surface of an aluminum alloy powder [0072-0073]. Martin teaches said 7075 alloy with added ZrH2 material can be consolidated into additive manufactured products [0028] at a rate that promotes equiaxed grains [0136]. Martin does not mention said alloy with added ZrH2 contains cracks, and therefore is held to be substantially crack-free.  Therefore, because Martin teaches an overlapping alloy with grain-refining nanoparticles, substantially without cracks, and wherein equiaxed grains are expected to result, it is held that Martin has created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 2-4, 9-12, see above discussion of composition.
Concerning claims 5-8 and 17, the Zr hydride nanoparticles taught by Martin are dispersed on the surface of an aluminum alloy powder [0072-0073] in an amount of ≥0.25wt% [0021], which broadly overlaps the vol% of instant claims 5-8.
Concerning claims 14 and 27, Martin does not mention the tensile strength of the resulting product. However, because Martin teaches a substantially overlapping aluminum alloy 
Concerning claims 15 and 28, Martin teaches a porosity as low as 0% [0145], which meets the claimed “substantially free of porous defects”.
Concerning claim 16, Martin teaches consolidating said product by additive manufacturing [0028].
Concerning claim 19, Martin teaches adding nanoparticles (with a size of 10-500 nm) at [0073].
Concerning claim 23-25, Martin does not mention the average grain size of the resulting product. However, because Martin teaches a substantially overlapping aluminum alloy product, produced by identical process of additive manufacturing, then substantially the same properties are reasonably expected, as for the instant invention (such as average grain size).
Concerning claim 26, see above discussion of crack-free.
Concerning claim 29-30, though Martin does not mention the claimed characteristics, because Martin teaches a substantially overlapping aluminum alloy product, produced by identical process of additive manufacturing, then substantially the same properties are reasonably expected, as for the instant invention (such a dendritic microstructure “not solely oriented in an additive manufacturing build direction” as well as “plurality of dendrite layers having differing primary growth-direction angles” substantially as presently claimed).

Claims 1-11, 14-21, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al (US 2017/0121802). in view of teaching reference “ASM Handbook Vol. 2B” pp.  432-438.
Kamat teaches an aluminum alloy comprising (in wt%)-
Independent cl. 1
dependent claims
cl. 10
cl. 11
7075 (cl. 12)
Kamat [0009]
Cu
0.1-10% (cl. 2)


1.20-2.0
0.1-3.5
Mg
0.1-10% (cl. 3)


2.1-2.9
1.0-4.0
Zn or Si
0.1-10% Zn or Si (cl. 4)
Zn
Si
-0.40 Si
5.1-6.1 Zn
0.05-0.30 Si
4-15 Zn
Nanoparticles selected from: Zr, Ta, Nb, Ti, oxides, nitrides, hydrides, carbides, borides, aluminides
≥0.01 vol% (cl. 5) ≥0.1 vol% (cl. 6)
≥1 vol% (cl. 7)
≥1 vol% (cl. 8)
Nanoparticles selected from: Zr, Ta, Nb, oxides, nitrides, hydrides, carbides, borides, aluminides
Nanoparticles selected from: Zr, Ta, Nb, oxides, nitrides, hydrides, carbides, borides, aluminides
-0.20 Ti
0.05-0.25 Zr
-0.20% Cr
-0.15% Ti
≥80% Al






Cr (cl. 9)


0.18-0.28 Cr

substantially crack free and with equiaxed grains






Table 1: Kamat vs. Instant Claims
which overlaps the claimed alloying ranges of Cu, Mg, Zn, Si, Cr, and Al (claims 1-4, 9-11). Kamat teaches that nanoparticles of Al3Zr (with a size of 5-50 nm) are dispersed throughout [0014], and that the alloy comprises equiaxed grains when recrystallized (see figure 15A). Kamat does not mention that cracks occur, and therefore is held to meet the claimed limitation of “substantially crack-free” (claim 1, 26). Therefore, Kamat teaches an overlapping alloy with grain-refining nanoparticles, without the mention of cracks, and gives example micrographs that include equiaxed grains.  Consequently, it is held that Kamat has created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 5-8 which mention the vol% of nanoparticles, Kamat teaches at [0119] that the size, number, and distribution of Al3Zr dispersoids can be adjusted to tailor the 3Zr dispersoids, given the disclosure of Kamat, in order to effect the strength and ductility (Kamat at [0119]).
Concerning claims 14 and 27, Kamat teaches said alloy exhibits a yield strength (which is lower than tensile strength) of >500 MPa [0118], examples, which meets the instant minimum tensile strength.
Concerning claims 15 and 28, Kamat does not mention porous defects, and therefore is held to meet the claimed “substantially free of porous defects”.
Concerning claim 16, Kamat does not specify the product-by-process step of “an additively manufactured” aluminum alloy, said limitation is held to refer to the structure implied by said step. Though Kamat does not specify additively manufacturing the aluminum alloy, Kamat teaches an overlapping Al alloy with the claimed microstructural characteristics, and therefore meets the limitation of the instant product-by-process claim.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. See MPEP 2113.

Concerning claim 17, Kamat teaches an overlapping range of strengthening element (see Table 1 above).
3Zr (with a size of 5-50 nm) are dispersed throughout [0014].
Concerning claims 20-21, the addition of Zr thereby forming Al3Zr (taught by Kamat) meets the instant lattice mismatch maximum.
Concerning claim 26, see above discussion of crack-free.
Concerning claims 29-30, Kamat teaches various ways of casting the instant alloy product including DC ingot casting and thin strip continuous casting [0061-0062]. Said method of casting would be expected to have a dendritic microstructure “not solely oriented in an additive manufacturing build direction” as well as “plurality of dendrite layers having differing primary growth-direction angles” substantially as presently claimed.

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al (US 2017/0121802) in view of teaching reference “ASM Handbook Vol. 2B” p 432-438.
Kamat is discussed in paragraphs above. As seen in Table 1 above, Kamat teaches an alloy that falls within the ranges of 7075. Therefore, Kamat teaches an overlapping alloy with grain-refining nanoparticles, without the mention of cracks, and gives example micrographs that include equiaxed grains, it is held that Kamat has created a prima facie case of obviousness of the presently claimed invention.

14.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al (US 2017/0121802) as applied it claim 16 above, further in view of Watson (US 6,248,453).
3Zr (taught by Kamat), which meets the instant lattice mismatch maximum. This is further taught by Watson, who teaches L12 forming Al3X particulates have lattice parameters within about ≤0.25% of aluminum solid solution matrix (column 1 lines 62-67). Other L12 formers include Ti, Nb, and V (column 3 lines 5-7). It would have been obvious to one of ordinary skill in the art to have used any of Zr, Ti, Nb, and V as grain-refining nanoparticles for the aluminum alloy taught by Kamat, because Watson teaches said elements are closely matched in lattice parameters (within 0.25%) and produce a strengthening and grain refining effect (column 5 lines 5-12).

15.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al (US 2017/0121802) as applied it claim 16 above, further in view of Vo et al (2018/0010216).
Kamat is discussed in paragraphs above. Kamat does not specify atomic density matching the grain refining element addition. However, Vo teaches that a variety of L12 forming elements can be added to aluminum alloys for a grain refining effect, including Zr (wherein the L12 phase is Al3Zr), Ta, Nb, Ti, and W [0032]. It would have been within the level of one of ordinary skill in the art to have substituted Ta, Nb, Ti, or W (as taught by Vo) for the grain refining addition of Zr taught by Kamat, because Vo teaches said elements produce a substantially identical L12 grain refining phase [0033].

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 1-12, 14-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/262886 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches an overlapping Al-Zn-Cu-Mg alloy with added Zr grain-refining nanoparticles, said alloy processed by additive manufacturing into a product form that exhibits equiaxed grains and is substantially crack-free (reference application at claims 1, 11, 12, 16, and 17). The additive manufactured product of the reference application exhibits an average grain size ≤0.1 microns, is substantially free of porous defects, is not solely 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/28/21